Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  135262 & (17)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  IN RE ATTORNEY FEES,                                                                                                Justices
  _________________________________________/
  RICHARD DUMAS, et al, 

           Plaintiffs, 

  v       	                                                         SC: 135262     

                                                                    COA: 279149      

                                                                    Wayne CC: 83-316603-CK

  AUTO CLUB INSURANCE ASSOCIATION, 

           Defendant,


  _________________________________________/
  THEODORE S. ANDRIS,

           Appellant/Cross-Appellee, 

  v
  SHELDON L. MILLER, 

             Appellee/Cross-Appellant. 

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 30, 2007
  order of the Court of Appeals and the application for leave to appeal as cross-appellant
  are considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we
  VACATE the August 30, 2007 order of the Court of Appeals and REMAND this case to
  the Court of Appeals for plenary consideration. Because the August 2, 2005 order of the
  Wayne Circuit Court is a postjudgment order awarding an attorney fee, it is a final order
  under MCR 7.202(6)(a)(iv) that is appealable as a matter of right under MCR
  7.203(A)(1).

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2008                    _________________________________________
         d0130                                                                 Clerk